152 F.2d 462 (1946)
Jules E. PICCARD, on behalf of himself and for the benefit of and on behalf of the defendant, Sperry Corporation, and all other stockholders of said defendant, Sperry Corporation, who may be similarly situated, Plaintiff-Appellant,
v.
SPERRY CORPORATION et al., Defendants-Appellees.
No. 58.
Circuit Court of Appeals, Second Circuit.
January 10, 1946.
A. Joseph Geist, of Belle Harbor, N. Y. (George E. Netter, of New York City, and Helen M. Wolfsohn, of Brooklyn, N. Y., of counsel), for appellant.
Chadbourne, Hunt, Jaeckel & Brown, of New York City (Humes, Buck, Smith & Stowell, John F. Kiernan, and Ralph P. Buell, all of New York City, of counsel), for appellees Standard Capital Co. and J. Cheever Cowdin.
George Z. Medalie, of New York City, (George Sylvester and Louis Haimoff, both of New York City, of counsel), for appellees Morgan, Sanderson and Doe.
Debevoise, Stevenson, Plimpton & Page, of New York City (E. W. Debevoise and Robert G. Page, both of New York City, of counsel), for appellee Royce.
Skutch & Burton, of New York City (Lee H. Burton, of New York City, of counsel), for appellee Pierce.
Sullivan & Cromwell, of New York City (William Piel, Jr., and Frank J. Berberich, both of New York City, of counsel), for appellees Duryea, Forgan, Freeman, and Hayes, individually and as partners of Field, Glore & Co.
Before SWAN, AUGUSTUS N. HAND, and CHASE, Circuit Judges.
PER CURIAM.
This is a derivative action by a stockholder of the Sperry Corporation to recover from certain of the corporation's directors for breach of fiduciary duty and from other defendants who are alleged to have induced the breach and profited thereby. The case was tried to the court without a jury, and resulted in dismissal of the complaint on the ground that as to some defendants the action was barred by releases given by the corporation after a fair settlement, and as to others the action was not proved. In so far as the appeal raises questions of fact we think the findings of the trial judge are supported by the evidence; in so far as it involves questions of law we agree with his disposition of them. The judgment is affirmed on the opinion below, 48 F. Supp. 465.